DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-16) in the reply filed on 8/19/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16 are rejected under 35 U.S.C. 103 as being obvious over Bloomstein (US 6,833,234) in view of Hickerson (US 2005/0208168) and McCollum (US 2014/0272329) as evidenced by Yamada (US 6,245,249).
With respect to the limitations of claim 10, Bloomstein teaches a method of providing differing light beams (Fig 3, Stereolithographic Patterning with Variable Size Exposure Areas, Col 26) in a multi-scale stereolithography apparatus, the method comprising: providing, using a light source, an original light beam (inherently having a light source with an original beam dimension) for curing a resin (Fig 1, photoresist layer 10, Col 11, Col 3, Line 55 thru Col 4, Line 20, the photoresist material can include a one or more resins) on a resin tank (Fig 1, tank indicated by 1 as evidenced by Yamada, Fig. 26, Col 1, photo-curable resin 100, tank 101, laser beam 102) to create a portion of a fabricated part; adjusting, using a processor, a dynamic aperture to a first aperture; projecting, using the light source, the original light beam through the first aperture to form a second light beam with a first dimension (Fig 3, spot size 335, concentric band 330, Col 13, 26) and onto the resin (Col 3, Line 55 thru Col 4, Line 20); adjusting, using the processor, the dynamic aperture to a second aperture; and projecting, using the light source, the original light beam through the second aperture to form a third light beam with a second dimension (Fig 3, spot size 345, 355, concentric bands 340, 350, Cols 13, 26) and onto the resin; the first beam dimension (spot size 335) is smaller than the second beam dimension (spot size 345, 355); adjusting the dynamic aperture is based on a toolpath adapted to optimize resolution or speed along an XY plane of a layer of the fabricated part (Col 13, Lines 1-40, to efficiently pattern large contiguous areas using multiple beam sizes…the above technique can reduce patterning times by at least an order of magnitude).
Bloomstein discloses the claimed invention except for explicitly showing providing a light source with an original light beam having a beam dimension; adjusting, using processor, a dynamic aperture to a first and a second aperture; adjusting the dynamic aperture comprises moving a linear or rotary stage supporting the dynamic aperture. 
However, Hickerson discloses providing a light source with an original light beam having a beam dimension (Fig 5, laser energy heat source 330, 0031); adjusting, using a processor (Fig 2, microprocessor 250, 0028), a dynamic aperture to a first and a second aperture (Fig 5, mask 502 with an adjustable aperture or plurality of selectable apertures for further controlling the spot size of the focal point…In embodiments where the aperture size can be selected and dynamically changed, 0031) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of providing differing light beams in a multi-scale stereolithography apparatus of Bloomstein silent to an original light beam source and dynamic aperture structure with the providing a light source with an original light beam having a beam dimension; adjusting, using processor, a dynamic aperture to a first and a second aperture of Hickerson for the purpose of providing a known laser light beam source that is suitable for building of three dimensional parts and providing a known a dynamically adjustable aperture for controlling the spot size of the focal point (0031).
Additionally, McCollum discloses adjusting the dynamic aperture comprises moving a linear (0077, In some embodiments, variable aperture 18 (embodied as an iris, an aperture mask set or another suitable form) and pattern mask set 20 are integral parts of combined mask configurator 24 and the combined mask configurator includes an actuator (not shown) that moves the pattern mask set to align a selected one of the pattern masks 21 of the pattern mask set with variable aperture 18. In some examples, the combined mask configurator additionally includes an actuator (not shown) that controls the size of the variable aperture, e.g., by controlling the size of an iris or by moving an aperture mask to align a selected one of the aperture masks in the aperture mask set with the light beam 36 output by laser light source 16. Alternatively, the actuator that controls the size of the variable aperture is part of the variable aperture) or rotary stage supporting the dynamic aperture (Figs 3A, 3B, variable aperture 18, patterned mask set 20, 0077) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of providing differing light beams of Bloomstein in view of Hickerson having an adjustable dynamic aperture silent to the adjusting means with the adjusting the dynamic aperture comprises moving a linear or rotary stage supporting the dynamic aperture of McCollum for the purpose of providing a known actuating means for adjusting the size of the aperture (0077).
With respect to the limitations of claim 11, Bloomstein discloses further comprising: determining, using the processor (as disclosed by Hickerson, microprocessor 250), a first offset for the first beam dimension (Col 13, Lines 1-40, algorithm, spot size 335, Col 26, spot-size modulation algorithm); determining, using the processor, a second offset for the second beam dimension (Col 13, Lines 1-40, spot size 345, 355, Col 26, spot-size modulation algorithm); generating a first toolpath (Fig 3, beam path 336, Col 13) for the second light beam based on the first offset for the first beam dimension (335) to form a boundary portion (Fig 3, concentric band 330, Col 26); generating a second toolpath (Fig 3, beam path 356, Col 13) for the third light beam based on the second offset for the second beam dimension (355) to form an interior portion (concentric band 350); and generating a third toolpath (Fig 3, beam path 346, Col 13) for the second light beam to fill gaps (concentric band 340) in the interior portion of a part and form the boundary portion.
With respect to the limitations of claim 12, Bloomstein teaches further comprising: forming a boundary portion (330) of an object using the second light beam (335) based on the generated first toolpath (336) for the second light beam; forming the interior portion (350) of the object using the third light beam (355) based on the generated second toolpath (356) for the third light beam; and filling gaps (340) of the interior portion using the second light beam based on the generated third toolpath (346) for the second light beam.
With respect to the limitation 13, Bloomstein in view of Hickerson discloses further comprising: determining, using the processor (Hickerson, microprocessor 250), a first thickness (spot size 335) associated with use of the first aperture (Hickerson, mask 502); and determining, using the processor (Hickerson, microprocessor 250), a second thickness (spot size 345, 355) associated with use of the second aperture (Hickerson, mask 502); generating the first toolpath (336) for the second light beam (335) is further based on the first thickness and generating the second toolpath (356) for the third light beam is further based on the second thickness, the first toolpath and the third toolpath for the second light beam forms the boundary portion (330, 340) of a part and the second toolpath for the third light beam forms the interior portion (350) of the part.
With respect to the limitations of claim 14, Bloomstein in view of Hickerson discloses adjusting the dynamic aperture to a first aperture (335) and a second aperture (345, 355) using a processor (Hickerson, microprocessor 250).  Bloomstein in view of Hickerson and McCollum discloses the claimed invention except for the adjusting the dynamic aperture to the first aperture includes moving a linear stage to a first position that positions the first aperture into a path of the original light beam, adjusting the dynamic aperture to the second aperture includes moving the linear stage to a second position that positions the second aperture into the path of the original light beam.
However, McCollum discloses the adjusting the dynamic aperture to the first aperture includes moving a linear stage to a first position that positions the first aperture into a path of the original light beam, adjusting the dynamic aperture to the second aperture includes moving the linear stage to a second position that positions the second aperture into the path of the original light beam (Figs 3A, 3B, variable aperture 18, patterned mask set 20, 0077, In some embodiments, variable aperture 18 (embodied as an iris, an aperture mask set or another suitable form) and pattern mask set 20 are integral parts of combined mask configurator 24 and the combined mask configurator includes an actuator (not shown) that moves the pattern mask set to align a selected one of the pattern masks 21 of the pattern mask set with variable aperture 18)  is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of providing differing light beams of Bloomstein in view of Hickerson having an adjustable dynamic aperture silent to the adjusting means with the adjusting the dynamic aperture to the first aperture includes moving a linear stage to a first position that positions the first aperture into a path of the original light beam, adjusting the dynamic aperture to the second aperture includes moving the linear stage to a second position that positions the second aperture into the path of the original light beam of McCollum for the purpose of providing a known actuating means for adjusting the size of the aperture (0077).
With respect to the limitations of claim 15, Bloomstein teaches the first beam dimension (335) has at least one of a different size or shape than the large-scale beam dimension (355).
With respect to the limitations of claim 16, Bloomstein in view of Hickerson discloses further comprising; adjusting, using the processor (Hickerson, microprocessor 250), the dynamic aperture to a third aperture (Hickerson, mask 502); and projecting, using the light source, the original light beam through the third aperture to form a fourth light beam with a third beam dimension (355) and onto the resin, the third beam dimension is greater in size than the first beam dimension (Fig 3, spot size 325, Col 13) and the second beam dimension.

Response to Amendments

Claims 10, 11, 13, 15 and 16 have been amended. 
Claims 1-9 and 17-20 are cancelled.
Claims 10-16 are pending.

Response to Arguments
Applicant’s arguments on page 5 about the 35 U.S.C 112 second paragraph rejections are persuasive, because the claims have been amended to correct the 112 issues.
The applicant has argued on page 6 about claim 10 that the cited prior art of Bloomstein, Hickerson and Sercel fails to disclose the amended claim limitations directed to “adjusting a dynamic aperture by moving a linear or rotary stage supporting the dynamic aperture based on a toolpath adapted to optimize resolution or speed along an XY plane of a layer of a fabricated part”, the examiner respectfully disagrees.  McCollum (US 2014/0272329) has been added in combination with Bloomstein and Hickerson to show that the amended claim limitations are known in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/13/2021